Case 1:18-cv-00668-HYJ-SJB ECF No. 88, PageID.612 Filed 12/04/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                      Plaintiff,                     Case No. 1:18-cv-668
v.                                                   Honorable Hala Y. Jarbou
GEORGINA’S, LLC, et al.,

                  Defendants.
___________________________________/

                                             ORDER

       For the reasons stated in the opinion entered this date:

       IT IS ORDERED that the motions filed by Anthony’s Little G’s, LLC for judgment on

the pleadings (ECF No. 78) and to stay discovery pending resolution of the motion for judgment

on the pleadings (ECF No. 81) are DENIED.



Dated: December 4, 2020                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
